Proceeding under article 78 of the Civil Practice Act, to review a determination by the board of standards and appeals of the City of New York, affirming a ruling by the borough superintendent, department of housing and buildings, borough of Brooklyn. Order dismissing the petition and confirming the determination of the board of standards and appeals unanimously affirmed, with $50 costs and disbursements. The principal purpose of the application before the board of standards and appeals and of this proceeding to review the board’s determination is to obtain an opinion which would be essentially of an advisory nature. Neither the board nor the courts have jurisdiction to entertain any such application or proceeding. For that reason we affirm the board’s determination. Nolan, P. J., Carswell, Sneed and MaeCrate, JJ., concur; Adel, J., concurs, being of the opinion that there is no evidence in the record that the single store premises, to which the proceeding is limited, are being used in violation of the Zoning Resolution, however interpreted.